Exhibit 10.4
SECURITY AGREEMENT
     This Security Agreement (this “Agreement”) is made as of August 14, 2008,
by and among Lime Energy Co., a Delaware corporation (the “Debtor”), and Richard
P. Kiphart (“Kiphart”) and Advanced Biotherapy, Inc. (“ADVB” and together with
Kiphart, the “Secured Parties,” and each, a “Secured Party”).
Explanatory Statement
     Debtor has agreed to grant to Secured Parties a security interest in the
Debtor’s assets to secure the payment and performance of the obligations in
connection with (i) that certain Second Amended and Restated Revolving Line of
Credit Promissory Note made by the Debtor in favor of Kiphart (“Kiphart Note”)
and (ii) that certain Second Amended and Restated Revolving Line of Credit Note
made by Debtor to ADVB (the “ADVB Note” and together with the Kiphart Note, the
“Notes”), each dated as of the date hereof.
     NOW, THEREFORE, based on the premises and agreements set forth herein,
intending to be legally bound, and to secure the payment of an indebtedness
equal to the aggregate principal amount of the Notes, plus accrued interest, as
detailed in the Notes, the parties hereto agree as follows:
     1. (a) Definitions. As used herein, the capitalized terms set forth in bold
below shall have the following meanings:
          “Collateral” shall mean all right, title and interest of the Debtor in
and to (a) all Accounts, (b) all Instruments, (c) all Inventory, (d) all General
Intangibles, (e) all Equipment, (f) any and all Proceeds, (g) all contract
rights, (h) all computer software, and (i) all right, title and interest in and
to any and all other assets and property of the Debtor to secure the
Obligations, but shall not include any Equipment or other Collateral obtained or
acquired or to be obtained or acquired by the Debtor on a lease financing basis.
          “Obligations” shall mean the payment obligations of the Debtor under
the Notes.
          “Permitted Liens” shall mean: (a) the liens and security interests of
the Senior Lenders; (b) the liens and security interests of the Secured Parties
hereunder; (c) liens for taxes, assessments, or similar charges either not yet
due or being contested in good faith; (d) liens of materialmen, mechanics,
warehousemen, or carriers, or other like liens arising in the ordinary course of
business and securing obligations which are not yet delinquent; (e) purchase
money liens or purchase money security interests upon or in any property
acquired or held by Debtor in the ordinary course of business to secure
indebtedness outstanding on the date of this Agreement; (f) liens and security
interests which, as of the date of this Agreement, have been disclosed to and
approved by Secured Parties in writing; and (g) those liens and security
interests which in the aggregate constitute an immaterial and insignificant
monetary amount with respect to the net value of Debtor’s assets.
          “Senior Lenders” shall mean each of American Chartered Bank and any
commercial lender which provides financing to Debtor.
          “Senior Lien” shall mean liens made in favor of the Senior Lenders by
Debtor.





--------------------------------------------------------------------------------



 



          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of Illinois from time to time.
     (b) Incorporation of UCC Terms. Except as specifically defined in this
Agreement, all words, terms and/or phrases used in this Agreement shall be
defined by the applicable definition ascribed thereto in Article 9 of the UCC,
which definitions are incorporated herein by reference as if fully set forth
herein, including: , “Accounts”, “Documents”, “Equipment”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory” and “Proceeds”. If a term is
defined in Article 9 of the UCC differently than in another Article of the UCC,
the term shall have the meaning ascribed to such term in Article 9.
     2. Grant of Security Interest. The Debtor hereby grants and conveys to the
Secured Parties a continuing perfected security interest in and a lien upon all
of the Debtor’s right, title and interest in, to and under the Collateral,
whether presently existing or hereafter created or acquired, and all products
and proceeds for the foregoing to secure the payment and performance of Debtor’s
obligations under the Notes. Nothing in this Agreement shall be deemed to
constitute an assumption or acceptance by either Secured Party of any of the
obligations or the Debtor under any of the Collateral or any contract or
agreement for purchase, sale, lease or disposition of the Collateral, and Debtor
hereby specifically confirms and acknowledges that it shall remain liable for
any obligations it may have under or in respect of any of the Collateral and
agree to indemnify the Secured Parties and hold the Secured Parties harmless
against any such liability or obligation.
     3. Continuing Security Interest. This Agreement creates a continuing
perfected security interest in and lien upon the Collateral and shall:
(a) remain in full force and effect until all Obligations have been paid in full
or otherwise discharged; (b) be binding upon the Debtor and its successors,
permitted transferees and permitted assigns; and (c) inure, together with the
rights and remedies of the Secured Parties hereunder, to the benefit of each
Secured Party and their respective successors, transferees and assigns. Upon the
payment in full of all Obligations, the security interest and lien granted
hereunder shall terminate and all rights to the Collateral shall revert to the
Debtor. Upon such termination, the Secured Parties will execute and deliver to
the Debtor such documents as the Debtor shall reasonably request to evidence
such termination.
     4. Representations, Warranties and Covenants. The Debtor represents,
warrants, covenants and agrees as follows:
     (a) Debtor is the sole legal and beneficial owner of each item of the
Collateral, having good and marketable title thereto, free and clear of any and
all liens, charges, encumbrances, taxes and assessments other than the Permitted
Liens.
     (b) The execution, delivery and performance of this Agreement and the
endorsement and delivery of the Collateral does not and will not contravene or
violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect and applicable to
the Debtor, or result in a breach of or constitute a default (with or without
the giving of notice or the lapse of time, or both) under any indenture or any
other agreement to which the Debtor is a party, or by which the Debtor or any of
the Debtor’s property may be bound or affected.
     (c) Debtor shall pay and perform all of the obligations secured by this
Agreement according to their terms.

2



--------------------------------------------------------------------------------



 



     (d) Debtor shall defend the title to the Collateral against all persons and
against all claims and demands whatsoever, which Collateral is free and clear of
any and all liens, security interests, claims, charges, encumbrances, taxes and
assessments, except for the Permitted Liens.
     (e) Debtor shall do the following: (i) furnish any further assurances of
title reasonably requested by a Secured Party; (ii) execute any written
agreement or do any other acts reasonably necessary to effectuate the purposes
and provisions of the Agreement; (iii) execute any instrument or statement
required by law in order to perfect or continue the security interest of the
Secured Parties in the Collateral; and (iv) pay all costs of filing in
connection therewith.
     (f) Debtor shall keep the Collateral free and clear of all liens, charges,
encumbrances, taxes and assessments other than the Permitted Liens.
     (g) Debtor shall pay, when due, all taxes, assessments and license fees
relating to the Collateral unless such taxes and/or assessments are being
contested by Debtor in good faith.
     (h) The Debtor has the full corporate right and authority to enter into
this Agreement and to pledge the Collateral in accordance with the terms hereof.
     (i) Except for the filing of financing statements with the Secretary of
State for the State of Illinois under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any governmental or regulatory
authority, agency or office is required either (1) for the grant by the Debtor
or the effectiveness of the security interest and lien granted hereby or for the
execution, delivery and performance of this Agreement by the Debtor, or (2) for
the perfection of or the exercise by the Secured Parties of any of their rights
and remedies hereunder.
     5. Waiver. Waiver of, or acquiescence in, any default by the Debtor, or
failure of a Secured Party to insist upon strict performance by the Debtor of
any warranties or agreements in this Agreement, shall not constitute a waiver of
any subsequent or other default or failure.
     6. Debtor Remains Liable. Anything herein to the contrary notwithstanding
(a) the Debtor shall remain liable under any agreements which have been (in
whole or in part) pledged or assigned herein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Secured Parties of any of the rights hereunder
shall not release the Debtor from any of its respective duties or obligations
under any such agreements, and (c) no Secured Party shall have any obligation or
liability under any such agreements by reason of this Agreement, nor shall
either Secured Party be obligated to perform any of the obligations or duties of
the Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
     7. Governing Statute. The UCC shall govern the rights, duties and remedies
of the parties and any provisions herein declared invalid under any law shall
not invalidate any other provision or this Agreement.
     8. Remedies Upon Default.
     (a) Upon any Event of Default (as defined in the Notes), the Obligations
secured by this Agreement shall immediately become due and payable in full
without notice or demand and the Secured Parties shall have all the rights,
remedies and privileges with respect to the retention and sale of the Collateral
and disposition of the proceeds thereof as are accorded by the applicable
sections of the Uniform Commercial Code respecting “Default.”

3



--------------------------------------------------------------------------------



 



     (b) Upon any Event of Default, the Debtor shall assemble all materials
relevant to the Collateral and make it available to the Secured Parties at the
place and at the time designated in the demand. The proceeds of all sales and
collections of the Collateral shall be applied as follows:
     (i) to the payment of costs and expenses of such sales and collections
incurred by Secured Parties;
     (ii) any surplus then remaining to the payment of unpaid interest under the
Notes;
     (iii) any surplus remaining to the payment of the unpaid principal of the
Notes;
     (iv) to the payment of any other amounts required by applicable law,
including without limitation, the UCC; and
     (v) any surplus then remaining shall be paid over (subject to the rights of
third parties) to the Debtor or for its account. The Debtor shall remain liable
for any deficiency resulting from the sale of the Collateral and shall pay any
such deficiency forthwith on demand.
     9. Subordination. The security interest in the Collateral described in
Section 2 is hereby expressly subordinated to the any lien now or hereafter
granted to the Senior Lenders by Debtor or by law, notwithstanding the date,
order or method of attachment or perfection of any such Senior Liens or the
provisions of any applicable law.
     10. Termination. This Agreement shall terminate upon payment of all
indebtedness and performance of all obligations under the Notes, and each
Secured Party shall execute and deliver to the Debtor a UCC-3 financing
statement terminating the lien of such Secured Party on the Collateral.
     11. Miscellaneous.
     (a) This Agreement shall bind and inure to the benefit of the respective
parties hereto, and their legal representatives, successors and assigns.
     (b) This Agreement may be modified or amended only by a writing signed by
the Debtor and each Secured Party.
     (c) All notices, requests, demands, claims and other communications
hereunder (“Notices”) shall be in writing. Any Notice hereunder shall be deemed
duly given (i) upon receipt if delivered in person; (ii) upon the third business
day after being sent if sent by registered or certified mail, return receipt
requested with postage thereon prepaid; or (iii) on the next business day if
sent by Federal Express or similar overnight courier service; in each case
addressed to the intended recipient as set forth below (or to such other address
as the intended receipt may request by way of Notice delivered in accordance
with this Section):
If to the Debtor, to:
Lime Energy Co.
1280 Landmeier Road

4



--------------------------------------------------------------------------------



 



Elk Grove Village, IL 60007
Attention: Chief Financial Officer
With a copy to:
Reed Smith LLP
10 S. Wacker Drive
Chicago, IL 60606
Attention: Evelyn Arkebauer
If to the Kiphart:
Richard P. Kiphart
William Blair &Co.
222 W. Adams Street
Chicago, IL 60606
If to ADVB:
Advanced Biotherapy, Inc.
227 W. Monroe Steet
Suite 2900
Chicago, IL 60606
Attention: Chief Executive Officer
     (d) This Agreement shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of Illinois, as applied to contracts made
and to be performed in that state, without regard to conflicts of law
principles.
          (e) This Agreement may be signed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same agreement.
[Signatures on following page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Security Agreement
effective as of the date first set forth above.

              DEBTOR:
 
            LimeEnergy Co.
 
       
 
  By:   /s/ Jeffrey Mistarz
 
       
 
  Name:   Jeffrey Mistarz
 
  Title:   Chief Financial Officer
 
            SECURED PARTIES
 
            Richard P. Kiphart
 
            /s/ Richard Kiphart      
 
            Advanced Biotherapy, Inc.
 
       
 
  By:   /s/ Christopher W. Capps
 
       
 
  Name:   Christopher W. Capps
 
       
 
  Title:   President
 
       

6